DECISION
PER CURIAM:
We have examined the record of trial, the assignment of errors, and the government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the accused was committed.
One of the conditions of the pretrial agreement precludes accused from requesting “witnesses to testify during sentencing proceedings who are not locally available at the time this agreement is signed, and whose expected testimony will be stipulated to by trial counsel.” We see nothing in this agreement that limited the evidence submitted by the accused, but only the manner in which it was presented, as counsel were able to agree on the testimony to be stipulated. Such an agreement in no way denies the accused a fair hearing but encourages him to assist in an effort to save the government time and money in calling witnesses. This is especially important in cases such as this which are tried overseas. Therefore, we hold that this provision of the pretrial agreement is not contrary to public policy. United States v. Holland, 1 M.J. 58 (C.M.A.1975); United States v. Hanna, 4 M.J. 938 (N.C.M.R.1978).
Accordingly, the findings of guilty and the sentence are
AFFIRMED.